UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                                )
LETA N. PARKER,                 )
                                )
     Plaintiff,                 )
                                )
     v.                         ) Civ. Action No. 14-440 (EGS)
                                ) Civ. Action No. 14-508 (EGS)
KATHLEEN SEBELIUS, Sec’y,       )
Dep’t of Health & Human         )
Services                        )
                                )
     Defendant.                 )
                                )

                          MEMORANDUM OPINION

I.   INTRODUCTION

     Pro se Plaintiff Dr. Leta Parker brings these actions

alleging discriminatory and retaliatory conduct and hostile work

environment by her former employer, the Federal Occupational

Health Service (“FOH”).    Dr. Parker originally filed both cases

in the Superior Court of the District of Columbia, but her cases

were removed to this Court pursuant to 35 U.S.C. §§ 1346(a)(2),

1441(a), 1442(a)(1), and 1446 on March 18, 2014 (Case No. 14-

0440) and March 26, 2014 (Case No. 14-0508).   Dr. Parker raises

claims of discrimination, disparate treatment, hostile work

environment, and retaliation for protected activity based on her




                                  1 
 
race, color, gender, and physical disability.1                                    Compl. ¶ 3, ECF #

1-1 at 6.2

              On April 15, 2014, defendant Kathleen Sebelius, in her

official capacity as Secretary of the Department of Health &

Human Services, moved to dismiss the complaints pursuant to FED.

R. CIV. P. 12(b)(3) for plaintiff’s failure to lay venue

according to the special venue provision for Title VII actions,

42 U.S.C. § 2000e-5(f)(3).3                                    Mot. to Dismiss at 1.

Alternatively, defendant moves to transfer these cases to the

United States District Court for the District of Maryland.

Having considered the motion, the applicable law, and the

interest of justice, the Court will TRANSFER these cases to the




                                                            
1
  Plaintiff purports to bring her claims under the District of
Columbia Human Rights Act, D.C. CODE § 2-1401 et seq. Case No.
14-440, Compl. ¶ 3. Defendant has construed plaintiff’s
complaints as claims for relief under Title VII of the Civil
Rights Act, 42 U.S.C. § 2000e-5 et seq., and the Sections 501
and 505 of the Rehabilitation Act, 29 U.S.C. §701 et seq., in
its motion to dismiss. Def.’s Mot. to Dismiss, ECF # 3, at 4.
2
  Unless otherwise noted, references to the record are to Case
No. 14-440.
3
   On April 17, 2014, the Court issued an Order in each pending
action which directed plaintiff to file her opposition or other
response to defendant’s motion no later than June 2, 2014.
Plaintiff was advised that the Court would grant defendant’s
motion as conceded if she did not file a timely opposition. To
date, plaintiff neither has filed an opposition nor has
requested additional time to do so. Though permitted under the
Local Rules to treat the motion as conceded, see LCvR 7(b), this
Court considers the merits of defendant’s Motion to Dismiss.
                                                                  2 
 
United States District Court for the District of Maryland for

the reasons stated below.

II.   STANDARD OF REVIEW

      Defendant seeks to dismiss plaintiff’s complaints pursuant

to FED. R. CIV. P. 12(b)(3) on the grounds that venue does not lie

in the District of Columbia.   While the Court must accept

plaintiff’s well-pleaded factual allegations as true, Pendleton

v. Mukasey, 552 F. Supp. 2d 14, 17 (D.D.C. 2008) (citing Darby

v. U.S. Dep’t of Energy, 231 F. Supp. 2d 274, 276–77 (D.D.C.

2002)), it is not required as a matter of law to accept as true

plaintiff’s legal conclusions regarding venue, Darby, 231 F.

Supp. 2d at 277.

      To prevail on a motion to dismiss for improper venue, a

defendant must present facts to defeat plaintiff’s venue

assertions.    Darby, 231 F. Supp. 2d at 276.   “If the district in

which the action is brought does not meet the requirements of

Title VII’s venue provision, then that district court may either

dismiss, ‘or if it be in the interests of justice, transfer such

case to any district or division in which it could have been

brought.’”    Pendleton, 552 F. Supp. 2d at 17 (quoting 28 U.S.C.

§ 1406(a)).   “Generally, the ‘interest of justice’ directive

allows courts to transfer cases to the appropriate judicial

district rather than dismiss them.”    Ifill v. Potter, No. 05-

2320, 2006 WL 3349549, at *1 (D.D.C. Nov. 17, 2006) (citing

                                  3 
 
James v. Booz-Allen Hamilton, Inc., 227 F. Supp. 2d 16, 20

(D.D.C. 2002)).

III. DISCUSSION

     The general venue statute, 28 U.S.C. § 1391(b), does not

apply in Title VII actions.   Instead, Title VII of the Civil

Rights Act contains a specific venue provision that “controls

any other venue provision governing actions in federal court.”

Donnell v. Nat’l Guard Bureau, 568 F. Supp. 93, 94 (D.D.C. 1983)

(citing Stebbins v. State Farm Mut. Auto. Ins. Co., 413 F.2d
1100 (D.C. Cir. 1969), cert. denied, 396 U.S. 895 (1969)).      In a

Title VII action, venue is proper

     [1] in any judicial district in the State in which the

     unlawful employment practice is alleged to have been

     committed, [2] in the judicial district in which the

     records relevant to such practice are maintained and

     administered, or [3] in the judicial district in which

     the aggrieved person would have worked but for the

     alleged unlawful employment practice, but if the

     respondent is not found within any such district, such

     an action may be brought [4] within the judicial

     district in which the respondent has his principal

     office.

42 U.S.C. § 2000e-5(f)(3).    According to the Secretary, the

District of Columbia is an improper venue for this action under

                                  4 
 
any of Title VII’s four venue categories.        Mot. to Dismiss at 4–

5.   Defendant argues these cases should be dismissed entirely

for improper venue, or in the alternative, be transferred to the

District of Maryland, which the Secretary contends is the only

proper venue for this action.      Id. at 5.

       In her complaint, plaintiff asserts “all prerequisites for

suit are satisfied” and alleges she was employed in the District

of Columbia.   Compl. ¶ 3.    But as defendant has pointed out,

plaintiff’s former employer, the FOH, is headquartered in

Bethesda, Maryland.    Mot. to Dismiss at 4.      Plaintiff listed

Bethesda, Maryland as the address of the FOH in her Equal

Employment Opportunity Formal Individual Complaint Form, ECF #

3-1 at 1, and included the FOH’s Bethesda address in her former

FOH email signature.     See Case No. 14-508, Jan. 11, 2011 Email

Ex., ECF # 1-1 at 35.

       The District of Columbia is not the location of the alleged

discrimination, disparate treatment, hostile work environment,

or retaliation.   Plaintiff has not alleged any activity

occurring in the District of Columbia.         See Compl. ¶¶ 6–22; Mot.

to Dismiss at 4–5.    Plaintiff worked in Maryland while at the

FOH.   Mot. to Dismiss at 4.    Dr. Parker’s employment records are

maintained and administered in Bethesda, Maryland, the principal

office of the FOH.     Id.   Dr. Parker would have worked in

Rockville, Maryland had she remained with the FOH.         Id.

                                    5 
 
Plaintiff’s address of record indicates she currently resides in

Hawaii, not the District of Columbia.                                 See Compl.   Consequently,

venue is not proper in the District of Columbia under any of the

Title VII venue provisions.4

              When venue is improper, the Court may dismiss the claim or,

in the interest of justice, transfer it “to any district or

division in which it could have been brought.”                                28 U.S.C. §

1406(a).                     The decision whether to dismiss or transfer is

committed to the sound discretion of the Court; however, the

interest of justice generally requires transferring a case to

the appropriate district in lieu of dismissal.                                 See Goldlawr,

Inc. v. Heiman, 369 U.S. 463, 466-67 (1962); see also Ebron v.

Dep’t of the Army, 766 F. Supp. 2d 54, 58 (D.D.C. 2011)

(transferring an employment discrimination claim to the proper

venue rather than dismissing it); Walden v. Locke, 629 F. Supp.
2d 11, 14 (D.D.C. 2009) (same).                                 This Court will exercise its

discretion to transfer these cases to the District of Maryland.

IV.           CONCLUSION

              For the reasons set forth above, the Court GRANTS IN PART

and DENIES IN PART defendant’s Motion to Dismiss, or in the

Alternative, Transfer for Improper Venue pursuant to FED. R. CIV.

P. 12(b)(3).                             The motion to dismiss for improper venue is
                                                            
4
   To the extent Dr. Parker has alleged failure to make
reasonable workplace accommodations for her disability, Title
VII’s venue statute still applies. See 29 U.S.C. § 794(a).
                                                               6 
 
DENIED, and the motion to transfer is GRANTED.    Accordingly,

these cases shall be TRANSFERRED to the United States District

Court for the District of Maryland.    An appropriate order

accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          June 27, 2014




                                7